             Case 2:19-cv-11589 Document 1 Filed 07/09/19 Page 1 of 10



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA


UNITED STATES OF AMERICA,                              *      Civil Case No.:

                               Plaintiff,              *      Section:

        v.                                             *

TWO PIT BULL-TYPE DOGS,                                *

                               Defendant.              *

*       *       *      *       *       *       *       *

                    VERIFIED COMPLAINT FOR FORFEITURE IN REM

        NOW INTO COURT, through the undersigned Assistant United States Attorney, comes

plaintiff, the United States of America, and brings this complaint and, in accordance with

Supplemental Rule G(2) of the Federal Rules of Civil Procedure, alleges as follows:

                                   NATURE OF THE ACTION

        1.      This is a civil action in rem brought to enforce 7 U.S.C. § 2156(f) for the forfeiture

of two pit bull-type dogs (hereinafter, “Defendant Dogs”) that were involved in a violation of the

animal fighting venture prohibition section of the Animal Welfare Act, 7 U.S.C. § 2156. This

action also seeks the forfeiture of any offspring these seized dogs may have before entry of a final

order of forfeiture.

                                   THE DEFENDANT(S) IN REM

        2.      The Defendants in rem are two pit bull-type dogs seized on or about May 30, 2019,

from the yard of a residence located at 154 Marigold Street, Mt. Airy, Louisiana pursuant to a

federal search warrant and are generally described as:
              Case 2:19-cv-11589 Document 1 Filed 07/09/19 Page 2 of 10



             a. USM-004: one brown and white male pit bull-type dog;

             b. USM-005: one thin, black female pit bull-type dog.

The Defendant Dogs were seized by the U.S. Marshals Service and are being cared for by a

contractor who is providing the dogs with round the clock access to veterinary services and

rehabilitation services, including training.

        3.      The two Defendant Dogs and any offspring they may have before a final order of

forfeiture is entered are subject to forfeiture to the United States pursuant to 7 U.S.C. § 2156(f), as

animals involved in a violation of the federal animal fighting venture prohibition section of the

Animal Welfare Act, 7 U.S.C. § 2156.

        4.      Because this Complaint is being filed for the purpose of establishing grounds for

forfeiture and providing notice to interested persons, it does not include all of the information

known by the Government in connection with the investigation underlying the claims for forfeiture

set forth herein.

                                 JURISDICTION AND VENUE

        5.      Plaintiff, the United States of America, brings this in rem action in its own right

and pursuant to its authority to forfeit the defendant property. Pursuant to 28 U.S.C. § 1345, this

Court has jurisdiction over an action commenced by the United States. Additionally, pursuant to

28 U.S.C. § 1355(a), this Court has jurisdiction over any action or proceeding for forfeiture.

        6.      Venue is proper in this district pursuant to 28 U.S.C. § 1355(b), because the acts

and omissions giving rise to forfeiture occurred in this district.

                                   BASIS FOR FORFEITURE

        7.      The federal Animal Welfare Act, 7 U.S.C. § 2131, et seq., defines “animal fighting

venture” as “any event, in or affecting interstate or foreign commerce, that involves a fight
             Case 2:19-cv-11589 Document 1 Filed 07/09/19 Page 3 of 10



conducted or to be conducted between at least 2 animals for purposes of sport, wagering, or

entertainment.” 7 U.S.C. § 2156(g)(1). It is illegal to sponsor or exhibit an animal in an animal

fighting venture. 7 U.S.C. § 2156(a)(1). It is also illegal to sell, buy, possess, train, transport,

deliver, or receive an animal intended for use in an animal fighting venture. 7 U.S.C. § 2156(b).

       8.      The Animal Welfare Act provides that “[a] warrant to search for and seize any

animal which there is probable cause to believe was involved in any violation of this section may

be issued by any judge of the United States or of a State court of record or by a United States

magistrate judge within the district wherein the animal sought is located.” 7 U.S.C. § 2156(f).

Animals “seized under such a warrant shall be held by the United States marshal or other

authorized person pending disposition thereof by the court in accordance with this subsection.” Id.

In addition, “[n]ecessary care including veterinary treatment shall be provided while the animals

are so held in custody.” Id.

       9.      The statute also contemplates forfeiture of seized live animals. Specifically,

               [a]ny animal involved in any violation of this section shall be liable
               to be proceeded against and forfeited to the United States at any time
               on complaint filed in any United States district court or other court
               of the United States for any jurisdiction in which the animal is found
               and upon a judgment of forfeiture shall be disposed of by sale for
               lawful purposes or by other humane means, as the court may direct.

Id. The costs incurred in caring for animals seized and forfeited under this section “shall be

recoverable from the owner of the animals (1) if he appears in such forfeiture proceeding, or (2)

in a separate civil action brought in the jurisdiction in which the owner is found, resides, or

transacts business.” Id. (emphasis added).

       10.     As explained below, the Defendant Dogs are animals “involved in [] violation[s]”

of 7 U.S.C. § 2156, and are therefore subject to forfeiture to the United States of America

pursuant to 7 U.S.C. § 2156.
             Case 2:19-cv-11589 Document 1 Filed 07/09/19 Page 4 of 10



                                         BACKGROUND

       11.     Dog fighting is a violent contest in which two dogs that are bred and conditioned

for fighting are released by their owners or handlers in a controlled environment to attack each

other and fight for purposes of entertainment or gambling. Fights usually end when one dog

withdraws, when a handler “picks up” his dog and forfeits the match, or when one or both dogs

die.

       12.     Dog fighters fight dogs with a goal of obtaining “Champion” or “Grand Champion”

status for their dogs, which is achieved by winning three or five fights, respectively. They maintain

contact with other dog fighters around the country, and can generate substantial income from

gambling on dog fights and from the sale and breeding of fighting animals.

       13.     It is a common practice for those involved in training and exhibiting fighting dogs

to possess several dogs at one time. This practice is followed for several reasons. Dog fighters

maintain a stock of dogs at different weights and both sexes because in dog fights, dogs are

matched against other dogs to within a pound of the same weight against dogs of the same sex.

Maintaining a stock of several dogs thus increases the odds of owning a dog whose weight meets

the requirements for a match being solicited by an opponent.

       14.     Further, dog fighters must possess an inventory of dogs because dogs often die or

are badly injured during fights. Dogs that lose fights or fail to show “gameness” are often killed.

It is not uncommon for dogs that lose matches to be killed in cruel, torturous, and inhumane ways

as punishment.

       15.     Dog fighters also maintain multiple dogs in order to selectively breed, sell, and fight

dogs displaying certain traits or to otherwise advance a particular dog fighting bloodline.

Possessing multiple dogs increases the prospects of owning a dog who will become a Champion
             Case 2:19-cv-11589 Document 1 Filed 07/09/19 Page 5 of 10



or Grand Champion. Dog fighters also routinely test and evaluate their dogs to determine those

that exhibit aggressive behavior, including against their own dogs.

       16.     Persons engaged in dog fighting typically use “pit bull”-type dogs, which dog

fighters prefer for their compact muscular build, short coat, and the aggression that some display

toward other dogs.

       17.     One sign of dog fighting is the presence of pit bull-type dogs on heavy or excessive

chains, or housed individually in pens or crates. Persons engaged in dog fighting take steps to

restrain or isolate dogs used for fighting from one another to prevent them from fighting at

unintended times. They may also keep younger dogs they intend to use for fighting out of reach of

other dogs to discourage normal socialization. Heavy chains are used to develop neck strength in

dogs used for fighting.

       18.     Dog fighters typically do not start setting up matches for a dog until the dog reaches

at least eighteen months to two years of age. Until then, dog fighters may test the dog out by

“rolling” it or having the dog participate in short fights to assess the dog’s demeanor. Thus, it is

common for dog fighters to possess multiple young pit bull-type dogs who are in the process of

being trained to fight.

       19.     Dogs who have been fought may have scars, puncture wounds, swollen faces, or

mangled ears. Scars from organized dog fights are commonly found on the face and front legs, as

well as on hind ends and thighs. All of the adult Defendants in rem had such scarring.

                                              FACTS

       20.     As part of an investigation into narcotics trafficking and illegal dog fighting, special

agents of the Drug Enforcement Administration (“DEA”), working in conjunction with local law

enforcement and the U.S. Attorney’s Office for the Eastern District of Louisiana, identified an
               Case 2:19-cv-11589 Document 1 Filed 07/09/19 Page 6 of 10



individual, Raydell SCOTT in the Eastern District of Louisiana believed to be participating in an

interstate network of dog fighters.

       21.      On April 18, 2019, at approximately 7:56 p.m., SCOTT received a phone call from

Morgan BURL who stated that he might drive to an unknown residence where a suspected dog

fighting event would be occurring later in the evening. During the call, BURL discussed how his

dog and SCOTT’s dog were about the same size. Based on information and belief, BURL was

referring to his dog, “MOJO,” believed to be a pit bull-type dog, and SCOTT’s dog, “SAVAGE,”

another possible pit bull-type dog. During the call, BURL asked SCOTT if he was “doing it,” to

which SCOTT replied in the affirmative. Based on information and belief, SCOTT was

acknowledging that he would be attending the dog fight and allowing SAVAGE to fight against

another dog.

       22.      On April 18, 2019, at approximately 8:21 p.m., SCOTT received an incoming call

from BURL. During the call, BURL indicated that he would not be attending the dog fight. BURL

also told SCOTT, “I hope that SAVAGE makes the cut.” Based on information and belief, BURL

was telling SCOTT that he hoped that SCOTT’s dog, SAVAGE, performed well in the dog fight.

       23.      On April 18, 2019, at approximately 9:43 p.m., SCOTT called BURL. BURL stated

that he just spoke to some people who were saying that SCOTT’s dog, SAVAGE, was a “mutt”

and not a worthy fighting dog. BURL also stated, “They said your dog a good crash-test dummy

dog. They said your dog a good dog turn dogs on ‘cause of the fighting but as far as trying to win

money they said that bitch a mutt.” Later in the call, SCOTT defended his dog’s fighting

capabilities and described the fight his dog had engaged in by stating, “They count to ten, I turned

my dog around, I turned it around, he looked around (U/I) and went over there and grabbed that

fucking dog under his fucking body and shook him to the ground and had that motherfucker down
              Case 2:19-cv-11589 Document 1 Filed 07/09/19 Page 7 of 10



there.” While further describing the dog fight, SCOTT estimated that the fight lasted “seven to

eight minutes,” and also stated “(U/I) that dog busting that leg up. Mike’s dog was hollering and

all that.”

        24.    On May 28, 2019, U.S. Magistrate Judge Janis van Meerveld issued a search

warrant for 160 Marigold Street, authorizing law enforcement to search and seize evidence of drug

trafficking at that residence. While executing the search warrant, the agents observed that 160

Marigold Street and 154 Marigold Street shared a common fenced-in backyard, and the two

properties are adjoined. While standing within the property line for 160 Marigold Street, members

of the team were able to observe the yard on 154 Marigold Street. Based on information and belief,

SCOTT resides at 160 Marigold Street but also utilizes the 154 Marigold Street residence.

        25.    Three pit bull-type dogs were located at 160 Marigold Street and two pit bull-type

dogs were located in the yard of 154 Marigold Street.

        26.    On the Government’s application Magistrate Judge van Meerveld issued federal

search warrants for several locations in the Eastern District of Louisiana pursuant to 7 U.S.C.

2156(f). Among other things, the warrants authorized the Government to search for and seize

animals based on probable cause that the animals were involved in a violation of the federal animal

fighting venture prohibition section of the Animal Welfare Act, 7 U.S.C. § 2156(f).

        27.    DEA agents executed a federal search warrant at 154 Marigold Street, Mt. Airy,

Louisiana. Agents seized the two pit bull-type dogs located on the property. 1

        28.    Neither of the Defendant Dogs appear to be spayed or neutered, which is common

among dogs intended for participation in animal fighting ventures.



1
 SCOTT surrendered the three pit bull-type dogs found at 160 Marigold Street; however, he
stated that the two Defendant Dogs found at 154 Marigold Street belonged to an unidentified
friend. Thus, he could not surrender those dogs as well.
             Case 2:19-cv-11589 Document 1 Filed 07/09/19 Page 8 of 10



       29.     Consistent with dogs possessed and/or trained for participation in an animal

fighting venture, the Defendant Dogs were kept out of reach from each other. The male dog (USM-

004) was chained to a stake in a cinderblock and had no access to food, water, shelter, or bedding.

Chains are used to ensure that the dogs do not escape and attack other dogs and to build strength

in the dogs. The female dog (USM-005) was found in a filthy shed littered with the dog’s feces.

She had no access to food or bedding.

       30.     The female dog (USM-005) was evaluated by a veterinarian and was determined to

have scarring on her head and neck. She also had calluses on both elbows and tarsal joints.

       31.     Both dogs are hookworm positive and the female dog (USM-005) is also heartworm

positive.

       32.     In sum, the condition in which the Defendant Dogs were found was not consistent

with that of pet dogs of a comparable age.

       33.     Based on the information and allegations set forth herein, there is a factual basis to

support a reasonable belief that the Government will be able to meet its burden of proof at trial to

show that the Defendant Dogs and any offspring they may have before entry of the final order of

forfeiture are subject to forfeiture under the 7 U.S.C. § 2156(f).

       WHEREFORE, the United States of America prays that process of a Warrant for Arrest

and Notice In Rem be issued for the arrest of the Defendants in rem; that due notice be given to all

parties to appear and show cause why the forfeiture should not be decreed; that judgment be

entered declaring the Defendants in rem be forfeited to the United States of America for disposition

according to law; that the Court enter a judgment for costs associated with the care of the

Defendants in rem pursuant to 7 U.S.C. § 2156(f) should any interested party file a claim for the
              Case 2:19-cv-11589 Document 1 Filed 07/09/19 Page 9 of 10



Defendants in rem; and that the United States of America be granted such other relief as this Court

may deem just and proper.



DATED this 9th day of July, 2019.



                                                Respectfully submitted,

                                                PETER G. STRASSER
                                                UNITED STATES ATTORNEY

                                                /s/ Michael B. Redmann
                                                MICHAEL B. REDMANN (La. 31929)
                                                Assistant United States Attorney
                                                U.S. Attorney’s Office
                                                650 Poydras Street, Suite 1600
                                                New Orleans, Louisiana 70130
                                                Telephone: (504) 680-3065
                                                Email: michael.redmann@usdoj.gov




PLEASE ISSUE AND SERVE WARRANT OF
ARREST IN REM ON THE FOLLOWING
PURSUANT TO RULE G(3)(B)(i):


TWO PIT BULL-TYPE DOGS

Located at:

U.S. Marshals Service
500 Poydras Street
New Orleans, Louisiana 70130
Case 2:19-cv-11589 Document 1 Filed 07/09/19 Page 10 of 10
                                         Case 2:19-cv-11589 Document 1-1 Filed 07/09/19 Page 1 of 1
JS 44 (Rev. 06/17)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
UNITED STATES OF AMERICA                                                                                    TWO PIT BULL-TYPE DOGS

    (b) County of Residence of First Listed Plaintiff                                                         County of Residence of First Listed Defendant
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
Michael B. Redmann, AUSA
650 Poydras Street, Suite 1600
New Orleans, LA 70130

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
u 1    U.S. Government                u 3     Federal Question                                                                     PTF        DEF                                          PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         u 1        u 1      Incorporated or Principal Place       u 4     u 4
                                                                                                                                                         of Business In This State

u 2    U.S. Government                u 4     Diversity                                              Citizen of Another State          u 2    u    2   Incorporated and Principal Place    u 5     u 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a           u 3    u    3   Foreign Nation                      u 6     u 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER STATUTES
u   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              u 625 Drug Related Seizure          u 422 Appeal 28 USC 158          u 375 False Claims Act
u   120 Marine                       u   310 Airplane                 u 365 Personal Injury -              of Property 21 USC 881        u 423 Withdrawal                 u 376 Qui Tam (31 USC
u   130 Miller Act                   u   315 Airplane Product               Product Liability        u 690 Other                               28 USC 157                       3729(a))
u   140 Negotiable Instrument                 Liability               u 367 Health Care/                                                                                  u 400 State Reapportionment
u   150 Recovery of Overpayment      u   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                u 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              u 820 Copyrights                 u 430 Banks and Banking
u   151 Medicare Act                 u   330 Federal Employers’             Product Liability                                            u 830 Patent                     u 450 Commerce
u   152 Recovery of Defaulted                 Liability               u 368 Asbestos Personal                                            u 835 Patent - Abbreviated       u 460 Deportation
        Student Loans                u   340 Marine                         Injury Product                                                     New Drug Application       u 470 Racketeer Influenced and
        (Excludes Veterans)          u   345 Marine Product                 Liability                                                    u 840 Trademark                        Corrupt Organizations
u   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                     SOCIAL SECURITY                u 480 Consumer Credit
        of Veteran’s Benefits        u   350 Motor Vehicle            u 370 Other Fraud              u 710 Fair Labor Standards          u 861 HIA (1395ff)               u 490 Cable/Sat TV
u   160 Stockholders’ Suits          u   355 Motor Vehicle            u 371 Truth in Lending                Act                          u 862 Black Lung (923)           u 850 Securities/Commodities/
u   190 Other Contract                       Product Liability        u 380 Other Personal           u 720 Labor/Management              u 863 DIWC/DIWW (405(g))               Exchange
u   195 Contract Product Liability   u   360 Other Personal                 Property Damage                 Relations                    u 864 SSID Title XVI             u 890 Other Statutory Actions
u   196 Franchise                            Injury                   u 385 Property Damage          u 740 Railway Labor Act             u 865 RSI (405(g))               u 891 Agricultural Acts
                                     u   362 Personal Injury -              Product Liability        u 751 Family and Medical                                             u 893 Environmental Matters
                                             Medical Malpractice                                            Leave Act                                                     u 895 Freedom of Information
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            u 790 Other Labor Litigation          FEDERAL TAX SUITS                    Act
u   210 Land Condemnation            u   440 Other Civil Rights         Habeas Corpus:               u 791 Employee Retirement           u 870 Taxes (U.S. Plaintiff      u 896 Arbitration
u   220 Foreclosure                  u   441 Voting                   u 463 Alien Detainee                 Income Security Act                  or Defendant)             u 899 Administrative Procedure
u   230 Rent Lease & Ejectment       u   442 Employment               u 510 Motions to Vacate                                            u 871 IRS—Third Party                  Act/Review or Appeal of
u   240 Torts to Land                u   443 Housing/                       Sentence                                                            26 USC 7609                     Agency Decision
u   245 Tort Product Liability               Accommodations           u 530 General                                                                                       u 950 Constitutionality of
u   290 All Other Real Property      u   445 Amer. w/Disabilities -   u 535 Death Penalty                  IMMIGRATION                                                          State Statutes
                                             Employment                 Other:                       u 462 Naturalization Application
                                     u   446 Amer. w/Disabilities -   u 540 Mandamus & Other         u 465 Other Immigration
                                             Other                    u 550 Civil Rights                   Actions
                                     u   448 Education                u 555 Prison Condition
                                                                      u 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
u 1 Original             u 2 Removed from                 u 3         Remanded from             u 4 Reinstated or       u 5 Transferred from     u 6 Multidistrict                  u 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                   Litigation -
                                                                                                                        (specify)                        Transfer                      Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           7 U.S.C. 2156(f)
VI. CAUSE OF ACTION Brief description of cause:
                                           COMPLAINT FOR FORFEITURE IN REM
VII. REQUESTED IN     u CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                  JURY DEMAND:         u Yes      u No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
07/09/2019                                                              /s/ Michael B. Redmann, AUSA
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                          MAG. JUDGE
            Case 2:19-cv-11589 Document 1-2 Filed 07/09/19 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA


UNITED STATES OF AMERICA                            *      Civil Case No.:

       v.                                           *      Section:

TWO PIT BULL-TYPE DOGS                              *

                                                    *

*      *      *       *      *       *      *       *

                          REQUEST FOR CLERK OF COURT TO
                          ISSUE WARRANT OF ARREST IN REM

       The United States of America respectfully requests that the Clerk of Court issue a Warrant

of Arrest in Rem to the United States Marshals Service, along with the provided United States

Marshals Service 285 Form, pursuant to Rule G(3)(b)(i) of the Supplemental Rules for Admiralty

or Maritime Claims and Asset Forfeiture Actions.



                                                Respectfully submitted,

                                                PETER G. STRASSER
                                                UNITED STATES ATTORNEY

                                                /s/ Michael B. Redmann
                                                MICHAEL B. REDMANN (La. 31929)
                                                Assistant United States Attorney
                                                U.S. Attorney’s Office
                                                650 Poydras Street, Suite 1600
                                                New Orleans, Louisiana 70130
                                                Telephone: (504) 680-3065
                                                Email: michael.redmann@usdoj.gov
                                   Case 2:19-cv-11589 Document 1-3 Filed 07/09/19
                                                                          PROCESS Page 1 of 1
                                                                                    RECEIPT   AND RETURN
U.S. Department of Justice
United States Marshals Service                                                                             See "Instructions for Service of Process by U.S. Marshal"

 PLAINTIFF                                                                                                                  COURT CASE NUMBER
                UNITED STATES OF AMERICA

 DEFENDANT                                                                                                                  TYPE OF PROCESS
                  TWO PIT BULL-TYPE DOGS                                                                                       Warrant Arr in Rem & Complaint



                     {
                            NAME OF INDIVIDUAL, COMPANY, CORPORATION, ETC. TO SERVE OR DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN
        SERVE                U.S. Marshals Service
           AT               ADDRESS (Street or RFD, Apartment No., City, State and ZIP Code)
                             500 Camp Street, New Orleans, LA 70130
 SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW                                                         Number of process to be
                                                                                                                            served with this Form 285
                             Michael B. Redmann                                                                             Number of parties to be
                             U.S. Attorney's Office                                                                         served in this case
                             650 Poydras Street, 16th Floor                                                                 Check for service
                             New Orleans, LA 70130                                                                          on U.S.A.
 SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WILL ASSIST IN EXPEDITING SERVICE (Include Business and Alternate Addresses,
 All Telephone Numbers, and Estimated Times Available for Service):
Please serve warrant of arrest in rem and complaint as soon as possible.

 Signature of Attorney other Originator requesting service on behalf of:            PLAINTIFF              TELEPHONE NUMBER                      DATE
  /s/     Michael B. Redmann                                                        DEFENDANT                 504-680-3065                               7/9/2019
                        SPACE BELOW FOR USE OF U.S. MARSHAL ONLY - DO NOT WRITE BELOW THIS LINE
 I acknowledge receipt for the total    Total Process    District of       District to     Signature of Authorized USMS Deputy or Clerk                     Date
 number of process indicated.                            Origin            Serve
 (Sign only for USM 285 if more
 than one USM 285 is submitted)                          No.               No.

 I hereby certify and return that I   have personally served ,     have legal evidence of service,     have executed as shown in "Remarks", the process described on the
 individual, company, corporation, etc., at the address shown above on the on the individual, company, corporation, etc. shown at the address inserted below.
     I hereby certify and return that I am unable to locate the individual, company, corporation, etc. named above (See remarks below)
 Name and title of individual served (if not shown above)                                                                   Date                 Time                      am
                                                                                                                                                                           pm

 Address (complete only different than shown above)                                                                         Signature of U.S. Marshal or Deputy




 Service Fee           Total Mileage Charges       Forwarding Fee          Total Charges        Advance Deposits      Amount owed to U.S. Marshal* or
                       (including endeavors)                                                                          (Amount of Refund*)
                                                                                 $ 0.00
 REMARKS




                                                                                                                                                                  Form USM-285
 PRIOR VERSIONS OF THIS FORM ARE OBSOLETE                                                                                                                             Rev. 11/18
